UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-4310


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SHAWNETTA BELTON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Terry L. Wooten, Chief District
Judge. (3:14-cr-00299-TLW-1)


Submitted:   December 28, 2015             Decided:   February 1, 2016


Before MOTZ, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James P. Rogers, Assistant Federal Public Defender, Columbia,
South Carolina, for Appellant.    Winston David Holliday, Jr.,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Shawnetta Belton appeals her conviction and the sentence

imposed      by    the     district         court    after     she    pled   guilty     to

conspiracy to distribute and possess with intent to distribute

oxycodone, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(C),

846 (2012).         Counsel has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), stating that he has found no

meritorious       grounds       for    appeal       but    raising    potential     issues

regarding the validity of Belton’s plea and the sufficiency of

the court’s explanation of her sentence.                      Belton has filed a pro

se supplemental brief asserting several errors in her plea and

sentence and arguing that trial counsel was ineffective.                               We

affirm.

       Having reviewed the transcript of Belton’s plea colloquy,

we conclude that the district court substantially complied with

the requirements of Fed. R. Crim. P. 11, and that any errors in

the colloquy did not affect her substantial rights.                          See United

States    v.      Massenburg,         564    F.3d     337,    343     (4th   Cir.    2009)

(providing standard).

       With respect to Belton’s sentence, we conclude that the

district court did not err in adopting the uncontested factual

allegations of the PSR.                See United States v. Powell, 650 F.3d

388,   394     (4th      Cir.   2011)       (holding       that   district    court    may

summarily      adopt      information         in     PSR     unless    defendant     makes

                                               2
affirmative         showing     that     it     is    inaccurate).           Any    error    in

calculating the Guidelines range was harmless because the court

expressly stated that it would have imposed the same sentence

even    if    its     calculations        were       erroneous,       and    the    120-month

sentence imposed by the district court was reasonable.                                    United

States v. Gomez-Jimenez, 750 F.3d 370, 382 (4th Cir.) (providing

harmless error standard), cert. denied, 135 S. Ct. 305 (2014).

Finally, the court’s thorough explanation of its sentence was

adequate.         See United States v. Carter, 564 F.3d 325, 330 (4th

Cir. 2009).

       To     the     extent       Belton     argues         that    trial     counsel      was

ineffective, we conclude that she has not made the requisite

showing      to     assert    an    ineffective        assistance       claim       on   direct

appeal and that this claim should be raised, if at all, in a

motion under 28 U.S.C. § 2255 (2012).                         United States v. Benton,

523    F.3d      424,   435    (4th      Cir.       2008)    (“Ineffective         assistance

claims      are     generally      not    cognizable          on    direct   appeal       . . .

unless      it    conclusively       appears         from    the    record    that       defense

counsel      did     not   provide       effective          representation.”        (internal

quotation marks omitted)).

       In    accordance       with     Anders,        we    have    reviewed       the   entire

record for any meritorious grounds for appeal and have found

none.        Accordingly, we affirm the district court’s judgment.

This court requires that counsel inform Belton, in writing, of

                                                3
her right to petition the Supreme Court of the United States for

further review.         If Belton requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

counsel   may    move      in   this   court   for   leave   to   withdraw   from

representation.      Counsel’s motion must state that a copy thereof

was   served    on   his    client.      We    dispense   with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                         AFFIRMED




                                          4